FILED
                             NOT FOR PUBLICATION                              APR 16 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JI TONG LIN,                                      Nos. 06-75274
                                                       07-71699
               Petitioner,
                                                  Agency No. A096-360-121
  v.

ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       In these consolidated petitions, Ji Tong Lin, a native and citizen of China,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of deportation, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) (No. 06-75274), and the BIA’s denial of his

motion to reopen (No. 07-71699). Our jurisdiction is governed by 8 U.S.C. §

1252. We review for substantial evidence findings of fact, Li v. Ashcroft, 378 F.3d

959, 962 (9th Cir. 2004), and for abuse of discretion the denial of a motion to

reopen, Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir. 2004). In petition No. 06-

75274, we deny. In petition No. 07-71699, we deny in part and dismiss in part.

      Substantial evidence supports the agency’s adverse credibility determination

because the inconsistencies between Lin’s testimony and the documentary

evidence with respect to both Lin’s claimed injuries, and his escort of three United

States citizens into China, were material and go to the heart of his claim. See Don

v. Gonzales, 476 F.3d 738, 741-43 (9th Cir. 2007); see also Li, 378 F.3d at 963

(concluding the IJ properly considered and rejected petitioner's explanation for

inconsistent testimony). In the absence of credible testimony, Lin’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Lin’s CAT claim is based on the same statements found to be not

credible, and he fails to point to any other evidence in the record that compels the

conclusion that it is more likely than not that he would be tortured if returned to

China, substantial evidence supports the BIA’s denial of CAT. See id. at 1156-57.


                                           2                                    07-71699
        Lin’s contention that the IJ failed to consider all of the evidence is belied by

the record. See Almaghzar v. Gonzales, 457 F.3d 915, 921-22 (9th Cir. 2006).

        Finally, the BIA did not abuse its discretion in denying Lin’s motion to

reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining Lin did not show prima facie eligibility for the

relief sought. See INS v. Abudu, 485 U.S. 94, 104-05 (1988) ( the BIA may deny a

motion to reopen for failure to establish a prima facie case for the underlying relief

sought); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s

denial of a motion to reopen shall be reversed only if it is arbitrary, irrational, or

contrary to the law).

        We lack jurisdiction over Lin’s claim based upon fear of future economic

persecution for planning to have a future third child in China because this specific

issue was not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).

No. 06-75274: PETITION FOR REVIEW DENIED.

No. 07-71699: PETITION FOR REVIEW DENIED in part; DISMISSED in

part.




                                            3                                      07-71699